  Case 3:19-cv-07651-EMC Document 194-2 Filed 08/07/20 Page 1 of 5




                              Exhibit A
 (Declaration of Olivia Lauren Weber in Support of Defendants’ Motion to Extend
Defendants’ Deadlines to Respond to the First Amended Complaint and Set a Briefing
                                     Schedule)
                Case 3:19-cv-07651-EMC Document 194-2 Filed 08/07/20 Page 2 of 5


Weber, Olivia

From:                              Herriot, Liv <Liv.Herriot@wilmerhale.com>
Sent:                              Friday, August 7, 2020 10:30 AM
To:                                Weber, Olivia
Cc:                                Chu, Morgan; Ashley, Matt; Harbour, Michael; ~Baxter, Samuel; Jason Cassady; Foster,
                                   James J.; Seidl, Christopher A.; dan@shulmanbuske.com; Eyler, Dean C.; John Briody;
                                   Harting, John K.; Major, Amanda; Syrett, Timothy D.; Selwyn, Mark; Mueller, Joseph
Subject:                           RE: Intel et al. v. Fortress et al.


Olivia –
Despite the fact that Judge Chen only gave Plaintiffs four weeks to amend their complaint, Plaintiffs are willing to agree
to giving Defendants five weeks to respond – i.e. an extension of three weeks – if Defendants agree that Plaintiffs would
likewise get a three-week extension of time to respond to any motion filed by Defendants.

Thank you,
Liv

From: Weber, Olivia <oweber@irell.com>
Sent: Thursday, August 6, 2020 4:41 PM
To: Herriot, Liv <Liv.Herriot@wilmerhale.com>
Cc: Chu, Morgan <MChu@irell.com>; Ashley, Matt <MAshley@irell.com>; Harbour, Michael <MHarbour@irell.com>;
sbaxter@mckoolsmith.com; Jason Cassady <jcassady@caldwellcc.com>; Foster, James J. <jfoster@princelobel.com>;
Seidl, Christopher A. <CSeidl@robinskaplan.com>; dan@shulmanbuske.com; Eyler, Dean C.
<dean.eyler@lathropgpm.com>; John Briody <jbriody@mckoolsmith.com>; Harting, John K.
<JHarting@robinskaplan.com>; Major, Amanda <Amanda.Major@wilmerhale.com>; Syrett, Timothy D.
<Timothy.Syrett@wilmerhale.com>; Selwyn, Mark <Mark.Selwyn@wilmerhale.com>; Mueller, Joseph
<Joseph.Mueller@wilmerhale.com>
Subject: RE: Intel et al. v. Fortress et al.

EXTERNAL SENDER


Hi Liv,

Plaintiffs had roughly six-and-a-half weeks to work on an amended complaint in light of the Court’s comments at the
hearing. And given that the size of the amended complaint has more than doubled, plus the fact that Defendants are
coordinating their responses amongst seven separately-represented parties in an effort to avoid duplication and
redundancy for the Court, four weeks is not enough time to respond. As noted, this coordination takes a great deal of
time and effort, and a fully unredacted copy of the amended complaint has not even been provided to Defendants
yet. Moreover there is no harm to anyone from the additional time that Defendants have requested.

Indeed, the briefing schedule last time allowed ten weeks for Defendants to respond to the complaint, even though the
complaint was less than half the size of the amended complaint. Nevertheless, in an effort to compromise and avoid
Court involvement, Defendants are willing to stipulate to just seven weeks total to respond to the much larger amended
complaint (a five week extension).

Please let us know this evening whether Plaintiffs will stipulate to Defendants’ proposed compromise. If Plaintiffs will
not, Defendants will seek relief from the Court.
                  Case 3:19-cv-07651-EMC Document 194-2 Filed 08/07/20 Page 3 of 5

With respect to Plaintiffs’ attempt to condition service of the unredacted amended complaint on Defendants’
agreement that only outside counsel can see the under seal material, Defendants are discussing the request and will
respond shortly.

Best,

Olivia

Olivia Weber | Irell & Manella LLP | 949.760.5146 | oweber@irell.com

From: Herriot, Liv <Liv.Herriot@wilmerhale.com>
Sent: Thursday, August 6, 2020 2:37 PM
To: Weber, Olivia <oweber@irell.com>
Cc: Chu, Morgan <MChu@irell.com>; Ashley, Matt <MAshley@irell.com>; Harbour, Michael <MHarbour@irell.com>;
~Baxter, Samuel <sbaxter@mckoolsmith.com>; Jason Cassady <jcassady@caldwellcc.com>; Foster, James J.
<jfoster@princelobel.com>; Seidl, Christopher A. <CSeidl@robinskaplan.com>; dan@shulmanbuske.com; Eyler, Dean C.
<dean.eyler@lathropgpm.com>; John Briody <jbriody@mckoolsmith.com>; Harting, John K.
<JHarting@robinskaplan.com>; Major, Amanda <Amanda.Major@wilmerhale.com>; Syrett, Timothy D.
<Timothy.Syrett@wilmerhale.com>; Selwyn, Mark <Mark.Selwyn@wilmerhale.com>; Mueller, Joseph
<Joseph.Mueller@wilmerhale.com>
Subject: Re: Intel et al. v. Fortress et al.


Olivia –

Judge Chen gave Plaintiffs four weeks to amend their complaint. Plaintiffs are amenable to agreeing to giving
Defendants the same amount of time to respond – i.e. an extension of two weeks such that Defendants’ response would
be due September 1 – if Defendants agree that Plaintiffs would likewise get a two-week extension of time to respond to
any motion filed by Defendants.



Separately, as requested in my August 5, 12:03am PT email, please confirm that counsel for Defendants will consider the
under seal version of the Amended Complaint to be designated Attorneys’ Eyes Only and that only outside counsel for
Defendants will have access to the under seal version of the Amended Complaint. As I noted in that email, once you
confirm, we will serve you with an unredacted version of the Amended Complaint.



Thank you,

Liv



           On Aug 5, 2020, at 10:18 PM, Weber, Olivia <oweber@irell.com> wrote:


           EXTERNAL SENDER
          Case 3:19-cv-07651-EMC Document 194-2 Filed 08/07/20 Page 4 of 5

Hi Liv,

I write on behalf of Defendants to request a seven-week extension of the deadline to respond to the
first amended complaint (for nine weeks total to respond). Given the breadth and complexity of the
FAC, as well as the additional time required to coordinate responses amongst numerous separately-
represented Defendants, this extension is both reasonable and necessary. The coordination alone takes
significant time to accomplish.

If Defendants respond to the FAC by motion, we are willing to stipulate to an extended briefing schedule
wherein Plaintiffs oppose by December 8 and Defendants reply by January 8. This schedule is
proportional to the time provided in the local rules. See L.R. 7-3. I’ve attached a draft stipulation to this
effect.

Given Defendants’ impending deadline, please let us know by 5:00 p.m. PST tomorrow (Aug. 6) whether
Plaintiffs are amenable to this proposal. We would like to avoid burdening the Court with a motion.

Best,

Olivia

Olivia Weber | Irell & Manella LLP | 949.760.5146 | oweber@irell.com




PLEASE NOTE: This message, including any attachments, may include privileged, confidential
and/or inside information. Any distribution or use of this communication by anyone other than
the intended recipient(s) is strictly prohibited and may be unlawful. If you are not the intended
recipient, please notify the sender by replying to this message and then delete it from your
system. Thank you.
<Stipulation to Extend Deadlines to Respond to FAC.DOCX>
                    Case 3:19-cv-07651-EMC Document 194-2 Filed 08/07/20 Page 5 of 5


Weber, Olivia

From:                                      Herriot, Liv <Liv.Herriot@wilmerhale.com>
Sent:                                      Wednesday, August 5, 2020 12:03 AM
To:                                        Weber, Olivia
Cc:                                        Chu, Morgan; Ashley, Matt; mflumenbaum@paulweiss.com; Harbour, Michael;
                                           Lipanovich, Nathaniel; ~Baxter, Samuel; 'Jason Cassady'; 'Foster, James J.'; 'Seidl,
                                           Christopher A.'; dan@shulmanbuske.com; Eyler, Dean C.; John Briody; Harting, John K.;
                                           Major, Amanda; Syrett, Timothy D.; Selwyn, Mark; Mueller, Joseph
Subject:                                   Intel et al. v. Fortress et al., 3:19-cv-07651-EMC - Amended Complaint


Olivia –
Intel and Apple filed their Amended Complaint this evening under seal. As detailed in Intel and Apple’s motion to seal
and the declaration of Mark Selwyn in support of Intel and Apple’s motion to seal, the Amended Complaint contains
information that is confidential to Apple, Intel and various third parties. Please confirm that counsel for Defendants will
consider the under seal version of the Amended Complaint to be designated Attorneys’ Eyes Only and that only outside
counsel for Defendants will have access to the under seal version of the Amended Complaint.

Once you confirm, we will serve you with an unredacted version of the Amended Complaint.

Thanks,
Liv


Liv Herriot | WilmerHale
950 Page Mill Road
Palo Alto, CA 94304 USA
+1 650 858 6138 (t)
+1 650 858 6100 (f)
liv.herriot@wilmerhale.com

Please consider the environment before printing this email.

This email message and any attachments are being sent by Wilmer Cutler Pickering Hale and Dorr LLP, are confidential, and may be privileged. If you are not
the intended recipient, please notify us immediately—by replying to this message or by sending an email to postmaster@wilmerhale.com—and destroy all
copies of this message and any attachments. Thank you.

For more information about WilmerHale, please visit us at http://www.wilmerhale.com.
